DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 6, 7, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fan that is part of the compressor, as newly recited in new claims 13 and 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose the coordination of the drive frequency of the compressor with a rotation frequency of a fan. The specification  mentions the rotation speed of the fan in the context of the fans being either variable or fixed speed, and does not mention coordinating the speed of either fan with the driving frequency of the compressor. There is no disclosure of a fan as part of the compressor.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. T. There is no disclosure that either fan coordinates the speed with that of the compressor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsatoshi et al (JPS61271116A, see attached) in view of Ouellette (US Patent No. 3,450,152) and further in view of Taira (US Patent Application Publication No. 2004/0011062, previously of record).
Regarding claim 1, Matsatoshi discloses an air conditioner, comprising:
a refrigerant circuit (see figure 4) comprising a compressor (3, see figure 4 and section  [0001], first paragraph), a condenser (4, see figure 4 and first paragraph of section [0001]), a pressure-regulating valve (1, see figures 4 and 5 and first paragraph of section [0001]), and an evaporator (2, see figure 4 and first paragraph of section [0001]); and
refrigerant contained in the refrigerant circuit, wherein
the refrigerant circuit is configured such that when the compressor is in operation the compressor will cause the refrigerant to flow through the refrigerant circuit in order of the compressor, the condenser, the pressure-regulating valve, and the evaporator (see figure 4),
the pressure-regulating valve comprises
a case (outside of valve 1, see figure 5),

a flow path provided by partitioning the interior of the case by the diaphragm, the flow path permitting the refrigerant to flow through the pressure-regulating valve from a flow inlet portion (6, see figure 5 and second paragraph of section [0001]) that receives the refrigerant from the condenser to a flow outlet portion (13, see figure 5 and second paragraph of section [0001]) that provides the refrigerant to the evaporator,
a pressure reference chamber(space at pressure P1 above the diaphragm, see figure 5) partitioned from the flow path by the diaphragm and filled with inert gas,
a valve portion (8, see figure 5) disposed in the flow path,
a partition member (horizontal wall against which valve 8 closes, see figure 5) disposed in the flow path, the partition member including a hole (10, pressure equalizing hole, see figure 5 and second paragraph of section [0001]),
the pressure-regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path, and
the valve portion comprises
a valve body connected to the diaphragm, and
a valve seat provided in the partition member, and
the pressure-regulating valve is configured such that the refrigerant can flow through the hole from the flow inlet portion to the flow outlet portion when the valve body is in contact with the valve seat.

It is noted that Masatoshi does not disclose the valve portion to be configured to 

reduce the degree of opening when the pressure in the flow path is lower than the pressure in the pressure reference chamber.
However, Ouellette discloses a valve (see figures 2 and 3) configured to increase the degree of opening when a pressure in the flow path of the valve is higher than the pressure in a pressure reference chamber (flow path is from left to right, see figure 2 for open and figure 3 for closed illustrations; reference pressure chamber 32 is above diaphragm 30, see figures 2-4 and column 2 lines 69-72 and column 3 lines 1-7; an increase in the pressure of the reference pressure chamber will move the valve from an open position, as in figure 2, to a closed position, as in figure 3).
Furthermore, when constructing a valve controlled via a pressure reference chamber, it can be built either such that an increase in pressure closes the valve or built such that an increase in the reference pressure opens the valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the valve to increase the degree of opening of the valve when the pressure in the reference pressure chamber decreases, and decrease the opening degree of the valve when the pressure in the reference chamber increases, as is disclosed by Ouellette, in the system of Masatoshi, in order to control the valve under conditions (both environmental conditions and the refrigerant used) which require this control pattern to operate the system efficiently.
It is noted that Masatoshi does not disclose the refrigerant to be R32.
However, Taira explicitly discloses the use of R32 for a refrigeration system (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use R32,as is disclosed by Taira, in the system of Masatoshi in view of Ouellette, in order to use the best refrigerant for the particular project at hand.

Regarding claim 2, it is noted Masatoshi in view of Ouellette does not explicitly disclose the amount of refrigerant the system is configured to be charged with to be between 300 and 500 g.
However, Taira explicitly discloses the use of an amount of refrigerant which varies by the cooling capacity required (see paragraph [0012]), with 120-300g needed per kw of refrigerating capacity. This means the amount of R32 refrigerant Taira discloses is, for systems ranging in capacity from 1KW (using the highest amount in the range provided by Taras) to 4.16 KW (using the lowest amount in the range provided by Taras), within the recited range of 300-500g of R32.

Regarding claim 15, the partition member of Masatoshi is disposed in the flow path and is configured to partition the flow path into a first region on a first side containing the flow inlet portion (upper portion, which includes inlet 6, see figure 5) side and a second region on a second side containing the flow outlet portion (lower portion, which includes outlet 13, see figure 5 and second paragraph of section [0001]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Matsatoshi et al (JPS6127116A, see attached) in view of Ouellette (US Patent No. 3,450,152) and further in view of Taira (US Patent Application Publication No. 2004/0011062, previously of record) as applied to claim 1 above, and further in view of Beatenbough et al (US Patent No. 3,702,066, previously of record).
Regarding claims 5 and 8, most elements are disclosed Matsatoshi in view of Ouellette and further in view of Taira, as detailed above.
It is noted that Matsatoshi in view of Ouellette and further in view of Taira does not explicitly addresses whether or not the compressor is a variable-speed compressor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable-speed compressor, as is disclosed by Beatenboug et al, in the system of Matsatoshi in view of Ouellette and further in view of Taira, in order to achieve the energy savings available from operating a compressor only as much as is needed to match the load.


Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Matsatoshi et al (JPS6127116A, see attached) in view of Ouellette (US Patent No. 3,450,152) and further in view of Taira (US Patent Application Publication No. 2004/0011062, previously of record) as applied to claim 1 above, and further in view of Beatenbough et al (US Patent No. 3,702,066, previously of record) as applied to claims 5 and 8 above, and furthermore in view of Iwamoto (JP2002267281A).
Regarding claims 13 and 14, it is noted that Matsatoshi et al in view of Ouellette and further in view of Taira and furthermore in view of Beatenbough does not explicitly disclose a compressor fan, with the drive frequency of the compressor corresponding to a rotation frequency of the fan.
However, Iwamoto discloses a compressor fan (air blower, not numbered, see novelty portion of abstract), with the drive frequency of the compressor corresponding to the rotation frequency of the fan (see abstract, “the air blower is synchronized with the driving of the rotary compressor and cools the compressor”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a compressor fan, as is disclosed by Iwamoto, and to drive the fan at a frequency corresponding to that of the compressor, as is also disclosed by Iwamoto, in the system of Matsatoshi et al in view of Ouellette and further in view of Taira and further in view of .


Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on pages 7-14 that the claims have been amended to overcome the rejections under 35 USC 112(b) as indefinite due to lack of clarity.
As amended, claims 1, 2, 5, and 8 are no longer indefinite due to lack of clarity, and therefore the rejection has not been maintained. However, as detailed above, new claims 13 and 14 are unclear, and therefore are rejected as indefinite due to lack of clarity.
All arguments presented regarding Fukushima are moot in view of the above, new grounds of rejection. Additionally, this change in the grounds of rejection has resulted in this office action being non-final.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higami (US Patent Application Publication No. 2003/0196450) discloses a compressor in a vapor compression system, the compressor being cooled by a fan. Sato (US Patent Application Publication No. 2004/0247452) discloses compressors which are cooled by low speed cooling fans. Kobayashi et al (US Patent Application Publication No. 2001/0039926) discloses a vapor compression system in which the compressor, condenser fan, and evaporator fan are all controlled to limit the .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/

Art Unit 3763



/A.K.C/Examiner, Art Unit 3763